DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 01/11/2021.
Claims 1, 9, 15, and 16 are amended.
Claims 10 and 14 are canceled.
Claims 1-9, 11-13, and 15-20 are rejected.
Claims 1-9, 11-13, and 15-20 are pending.

Drawings
The Drawings filed on 08/23/2016 are acceptable for examination purposes.

Specification
The Specification filed on 08/23/2016 is acceptable for examination purposes.

CRM positive statement
The computer readable storage medium has been interpreted to exclude carrier waves, propagated signals, or the like based on ¶ [0065] of the Instant Specification. Examiner interprets computer readable storage medium to include only non-transitory embodiments of computer readable storage mediums. Therefore claim 16 is not being rejected under 35 USC § 101. If the applicant 

Response to Arguments
	In reference to rejections under 35 USC § 112(b)
Applicant’s arguments, filed 09/21/2021, with respect to rejections under 35 USC § 112(b) have been fully considered and are persuasive. The rejections under 35 USC § 112(b) has been withdrawn in view of applicant’s amendments.

	In reference to rejections under 35 USC § 102(a)(1)
Applicant asserts that the cited references, alone nor in combination, disclose, teach or suggest the elements recited in claims.
Examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	In reference to rejections under 35 USC § 103
Applicant asserts that the cited references, alone nor in combination, disclose, teach or suggest the elements recited in claims.
Examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pistoia et al. (hereinafter Pistoia) US 8850589 B2.
In reference to claim 1. Pistoia teach a system, comprising:
“a memory that stores computer executable components” (Pistoia in at least Fig. 4 and Fig. 5);
“a processor that performs operations that comprise” (Pistoia in at least Fig. 4 and Fig. 5):
“in response to an update to a computer program, generates feature vector data representing the update, wherein the feature vector data comprises feature data representing a feature of the update derived from an abstract state of the computer program, wherein the abstract state is based on a mathematical model of the computer program that is generated in response to static program analysis of the computer program” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, Col. 4 line 53 to line 54, and Col. 7 lines 53-56 “to iteratively refine the analysis by updating the feature set to find a feature set 
“employs machine learning to train a classifier algorithm to identify which portions of the mathematical model generated via static program analysis are no longer valid based on updates and to identify relationships between defined features and associated effects on the mathematical model” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 “Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of vulnerabilities associated with the training codebase” and “Referring now to FIG. 3, a method for online training is shown, providing the ability to specialize the classifier by continuing the learning process in the customer's environment. For example, a customer's codebase may incorporate quirks and processes that affect how given vulnerabilities are detected. Block 302 deploys a security system having a pre-trained classifier. Block 304 continues to train the classifier using the customer's own codebase, allowing it to be exposed to the peculiarities of the codebase and use those peculiarities as a basis for further refinement. Block 306 uses the training to adjust the feature sets described above to adapt the classifier to optimize it for the local security environment”. Examiner notes that the broadest reasonable interpretation of “no longer valid” is vulnerable. Examiner notes that using “the training to adjust the feature sets described above to adapt the classifier to optimize it for the local security environment” is identifying “relationships between defined features and associated effects on the mathematical model”. Examiner notes that this interpretation is supported by the Instant Specification ¶ [0061]);
“employs the classifier algorithm to identify an affected portion of the mathematical model that is affected by the update” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, and Col. 8 lines 2-6 “A classifier 510 is used to prioritize and/or filter the vulnerabilities according to a feature set, where vulnerabilities that fall outside the classifier's feature set (e.g., by having a path length longer than a feature path length) are filtered out entirely or given lower priority”);
“incrementally applies the static program analysis to the computer program based on the affected portion, tags the affected portion as invalid, generates a replacement portion comprising a newly generated model portion for the mathematical model, and replaces the affected portion” (Pistoia in at least Figs. 1-3, Col. 2 line 8 to Col. 3 line 6, Col. 4 line 53 to line 54, and Col. 7 line 39 to Col. 8 line 12 discloses in analyzing (static program analysis) the program (mathematical model), generating a set of vulnerabilities (tags the affected portion as invalid), and updating the program’s features (generating a replacement portion of the mathematical model in response to the static program analysis). “A static security analysis system is shown that includes a classifier training module and a static analysis module configured to scan code using the classifier to locate potential vulnerabilities. The classifier training module includes a memory configured to store a known vulnerability distribution and an initial feature set”, “The processor performs static analyses on program code stored in, e.g., memory 404 or provided externally, using a progressively updated feature set 408 stored in memory 404. The outcome of the static analysis includes a determination of vulnerabilities present in the program as well as a calculation for how frequently such 

In reference to claim 6. Pistoia teaches the system of claim 1 (as mentioned above), wherein the processor also:
Pistoia further discloses:
“identifies the affected portion of the mathematical model based on the feature vector data” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, Col. 4 line 53 to line 54, and Col. 7 lines 53-56 “to iteratively refine the analysis by updating the feature set to find a feature set having a highest accuracy score”, “Block 104 analyzes the program again using the feature set to obtain updated vulnerability rates”, and “The processor performs static analyses on program code stored in, e.g., memory 404 or provided externally, using a progressively updated feature set 408 stored in memory 404”).

In reference to claim 7. Pistoia teaches the system of claim 1 (as mentioned above), wherein the processor also:
Pistoia further discloses:
“generates a replacement portion of the mathematical model that replaces the affected portion, and wherein the replacement portion facilitates usability of incremental static program analysis” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, Col. 4 line 53 to line 54, and Col. 7 line 51 to Col. 8 line 12 discloses in analyzing (static program analysis) the program (mathematical model) and updating the program’s features (generating a 

In reference to claim 8. Pistoia teaches the system of claim 1 (as mentioned above), wherein:
Pistoia further discloses:
“the classifier algorithm is also trained via machine learning to learn global effects of the feature” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 “Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of vulnerabilities associated with the training codebase”. Examiner notes that the broadest reasonable interpretation of “learn global effects of the feature” is learn the effects of the feature on the program, for example: vulnerable or not vulnerable).

In reference to claim 9. Pistoia teaches a computer-implemented method, comprising:
“generating, by a device operatively coupled to a processor, feature vector data corresponding to an update to a computer program, wherein the feature vector data comprises feature data representing a feature of the update derived from an abstract state 
“employing, by the device, machine learning to train a classifier algorithm to identify which portions of the mathematical model generated via static program analysis are no longer valid based on updates and to identify relationships between defined features and associated effects on the mathematical model” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 “Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of vulnerabilities associated with the training codebase” and “Referring now to FIG. 3, a method for online training is shown, providing the ability to specialize the classifier by continuing the learning process in the customer's environment. For example, a customer's codebase may incorporate quirks and processes that affect how given vulnerabilities are detected. Block 302 deploys a security system having a pre-trained classifier. Block 304 continues to train the classifier using the customer's own codebase, allowing it to be exposed to the peculiarities of the codebase and use those peculiarities as a uses the training to adjust the feature sets described above to adapt the classifier to optimize it for the local security environment”. Examiner notes that the broadest reasonable interpretation of “no longer valid” is vulnerable. Examiner notes that using “the training to adjust the feature sets described above to adapt the classifier to optimize it for the local security environment” is identifying “relationships between defined features and associated effects on the mathematical model”. Examiner notes that this interpretation is supported by the Instant Specification ¶ [0061]);
“determining, by the device, an affected portion of the mathematical model that is affected by the update in response to applying a classifier algorithm to the feature vector data” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, and Col. 8 lines 2-6 “A classifier 510 is used to prioritize and/or filter the vulnerabilities according to a feature set, where vulnerabilities that fall outside the classifier's feature set (e.g., by having a path length longer than a feature path length) are filtered out entirely or given lower priority”);
“incrementally applying, by the device, static program analysis to the computer program based on the affected portion, tagging the affected portion as invalid, generating a replacement portion comprising a newly generated model portion for the mathematical model, and replacing the affected portion” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, Col. 4 line 53 to line 54, and Col. 7 line 51 to Col. 8 line 12 discloses in analyzing (static program analysis) the program (mathematical model), generating a set of vulnerabilities (tags the affected portion as invalid), and updating the program’s features (generating a replacement portion of the mathematical model in response to the static program analysis). “A static security analysis system is shown that includes a classifier training module and a static analysis module configured to scan code using the classifier to 

In reference to claim 12. Pistoia teaches the computer-implemented method of claim 9 (as mentioned above), further comprising:
Pistoia further discloses:
“training, by the device, the classifier algorithm via the a machine learning to learn global effects of the feature” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 “Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of vulnerabilities associated with the training codebase”. Examiner notes that the broadest reasonable interpretation of “learn global effects of the feature” is learn the effects of the feature on the program, for example: vulnerable or not vulnerable).

In reference to claim 13. Pistoia teaches the computer-implemented method of claim 12 (as mentioned above), wherein the training comprises:

“training, by the device, the classifier algorithm against computer program methods of a different computer program” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 “Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of vulnerabilities associated with the training codebase” and “feature set to find a feature set having of detected vulnerabilities to generate a limited set classifier based on the feature set having a highest accuracy score”. Examiner notes that given the broadest reasonable interpretation every iteration is a different computer program).

In reference to claim 15. Pistoia teaches the computer-implemented method of claim 9 (as mentioned above), further comprising:
Pistoia further discloses:
“replacing, by the device, the affected portion of the mathematical model with the replacement portion” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, Col. 4 line 53 to line 54, and Col. 7 line 51 to Col. 8 line 12 discloses in analyzing (static program analysis) the program (mathematical model) and updating the program’s features (generating a replacement portion of the mathematical model in response to the static program analysis) “The processor performs static analyses on program code stored in, e.g., memory 404 or provided externally, using a progressively updated feature set 408 stored in memory 404. The outcome of the static analysis includes a determination of vulnerabilities present in the program as well as a calculation for how frequently such vulnerabilities occur. The processor 402 compares the vulnerability frequency output of the static analysis to a known vulnerability distribution that represents the vulnerability distribution in the wild, producing 

In reference to claim 16. Pistoia teaches a computer program product for facilitating incremental static program analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Pistoia in at least Fig. 4 and Fig. 5) to cause the processor to:
“generate, by the processor, feature vector data corresponding to an update to a computer program, wherein the feature vector data comprises feature data representing a feature of the update derived from an abstract state of the computer program, wherein the abstract state is based on a mathematical model of the computer program that is generated in response to static program analysis of the computer program” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, Col. 4 line 53 to line 54, and Col. 7 lines 53-56 “to iteratively refine the analysis by updating the feature set to find a feature set having a highest accuracy score”, “Block 104 analyzes the program again using the feature set to obtain updated vulnerability rates”, and “The processor performs static analyses on program code stored in, e.g., memory 404 or provided externally, using a progressively updated feature set 408 stored in memory 404”. Examiner notes that Col. 1 lines 12-14 discloses that static analysis operates on an abstract representation “the analysis operates on an abstract representation of the concrete program to avoid from state-space explosion”);
“employ machine learning to train a classifier algorithm to identify which portions of the mathematical model generated via static program analysis are no longer valid based on updates and to identify relationships between defined features and associated effects on the mathematical model” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 uses the training to adjust the feature sets described above to adapt the classifier to optimize it for the local security environment”. Examiner notes that the broadest reasonable interpretation of “no longer valid” is vulnerable. Examiner notes that using “the training to adjust the feature sets described above to adapt the classifier to optimize it for the local security environment” is identifying “relationships between defined features and associated effects on the mathematical model”. Examiner notes that this interpretation is supported by the Instant Specification ¶ [0061]);
“utilize, by the processor, the classifier algorithm to identify an affected portion of the mathematical model that is affected by the update” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, and Col. 8 lines 2-6 “A classifier 510 is used to prioritize and/or filter the vulnerabilities according to a feature set, where vulnerabilities that fall outside the classifier's feature set (e.g., by having a path length longer than a feature path length) are filtered out entirely or given lower priority”);
“incrementally apply, by the processor, static program analysis to the computer program based on the affected portion, tag the affected portion as invalid, generate a replacement 

In reference to claim 17. Pistoia teaches the computer program product of claim 16 (as mentioned above), wherein the program instructions are further executable by the processor to cause the processor to:
Pistoia further discloses:
“generate, by the processor, the mathematical model in response to the static program analysis of the computer program” (Pistoia in at least Figs. 1-3, Col. 2 line 54 to Col. 3 line 6, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pistoia et al. (hereinafter Pistoia) US 8850589 B2 in view of Wilson et al. (hereinafter Wilson) “Efficient context-sensitive pointer analysis for C programs”.
In reference to claim 2. Pistoia teaches the system of claim 1 (as mentioned above), wherein:
Pistoia further discloses:
“the static program analysis computes an estimation of behavior of a method of the computer program […] and wherein the updates comprise the update to the computer program and an update to the mathematical model” (Pistoia in at least Col. 4 lines 53-64 “Block 104 analyzes the program again using the feature set to obtain updated vulnerability rates. A rate for each of the vulnerabilities discovered in block 102 is found and stored. 

Pistoia does not explicitly disclose:
“the computer program in isolation”.
However, Wilson discloses:
“the computer program in isolation” (Wilson in at least § 1 “estimates are possible by analyzing each procedure in isolation […] We have developed an efficient technique that isolates the set of relevant aliases upon which a FTF definition is based”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Pistoia and Wilson. Pistoia teaches training a static security analysis classifier include naming an initial security analysis on a training codebase to generate a set of vulnerabilities associated with the training codebase. Wilson teaches that static analysis can be used to parallelize loops in numerical C programs. One of ordinary skill would have motivation to combine Pistoia and Wilson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field 

In reference to claim 3. Pistoia teaches the system of claim 1 (as mentioned above), wherein:
Pistoia does not explicitly disclose:
“the feature data has a defined offset within the feature vector data”.
However, Wilson discloses:
“the feature data has a defined offset within the feature vector data” (Wilson in at least § 3.1 “A location set is a triple (b, f, s) where the base b is the name for a block of memory, f is an offset within that block, and s is the stride” and § 4.4 “If a source location contains a pointer value at an offset within the range being copied, we add that pointer value at the corresponding offset to the destination location”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Pistoia and Wilson. Pistoia teaches training a static security analysis classifier include naming an initial security analysis on a training codebase to generate a set of vulnerabilities associated with the training codebase. Wilson teaches that static analysis can be used to parallelize loops in numerical C programs. One of ordinary skill would have motivation to combine Pistoia and Wilson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on 

In reference to claim 4. Pistoia and Wilson teach the system of claim 3 (as mentioned above), wherein:
Wilson further discloses:
“the feature relates to a heap access and is selected from a group consisting of an update to a variable of a method of the computer program, an accuracy of a type inference, a complexity of a path leading to the heap access, and a number of decisions influencing the heap access” (Wilson in at least § 1, § 2.2, § 3, and § 4.2 “Each procedure has its own distinct name space which consists of the extended parameters, local variables, and heap storage allocated by the procedure and its children”, “A block of memory maybe one of three kinds: a local variable, a locally allocated heap block, or an extended parameter. Global variables are treated as extended parameters. A special local variable represents the return value of a procedure. Note that the heap blocks are only those allocated within a procedure or its cakes; heap blocks passed in from a calling context are considered to be extended parameters. We distinguish heap blocks based on their allocation contexts, grouping together all the blocks allocated in each context”, and “we analyze heap data as well as global and stack variables, many possible memory locations could be included in the points-to functions”).

In reference to claim 11. Pistoia teaches the computer-implemented method of claim 10 (as mentioned above), wherein the generating the mathematical model comprises:
Pistoia further discloses:
“computing, by the device, an estimation of behavior of a method of the computer program […]” (Pistoia in at least Col. 4 lines 53-64 “Block 104 analyzes the program again using the feature set to obtain updated vulnerability rates. A rate for each of the vulnerabilities discovered in block 102 is found and stored. Block 106 compares the vulnerability rates found in block 104 to a set of known vulnerability rates for programs in the wild. This "true" set of rates may be generated by statistical analysis of a set of example programs that have been manually audited to determine an actual number of vulnerabilities. In making this comparison, block 106 generates an accuracy score that represents how close the feature sets used in block 104 come to providing vulnerability rates that match the true set”).

Pistoia does not explicitly disclose:
“the computer program in isolation”.
However, Wilson discloses:
“the computer program in isolation” (Wilson in at least § 1 “estimates are possible by analyzing each procedure in isolation […] We have developed an efficient technique that isolates the set of relevant aliases upon which a FTF definition is based”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Pistoia and Wilson. Pistoia teaches training a static security analysis classifier include naming an initial security analysis on a training codebase to generate a set of vulnerabilities associated with the training codebase. Wilson teaches that static analysis can be used to parallelize loops in numerical C programs. One of ordinary skill would have motivation to combine Pistoia and Wilson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of 

In reference to claim 18. Pistoia teaches the computer program product of claim 17 (as mentioned above), wherein:
Pistoia further discloses:
“the mathematical model is generated based on an estimation of behavior of a method of the computer program […]” (Pistoia in at least Col. 4 lines 53-64 “Block 104 analyzes the program again using the feature set to obtain updated vulnerability rates. A rate for each of the vulnerabilities discovered in block 102 is found and stored. Block 106 compares the vulnerability rates found in block 104 to a set of known vulnerability rates for programs in the wild. This "true" set of rates may be generated by statistical analysis of a set of example programs that have been manually audited to determine an actual number of vulnerabilities. In making this comparison, block 106 generates an accuracy score that represents how close the feature sets used in block 104 come to providing vulnerability rates that match the true set”).

Pistoia does not explicitly disclose:
“the computer program in isolation”.
However, Wilson discloses:
“the computer program in isolation” (Wilson in at least § 1 “estimates are possible by analyzing each procedure in isolation […] We have developed an efficient technique that isolates the set of relevant aliases upon which a FTF definition is based”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Pistoia and Wilson. Pistoia teaches training a static security analysis classifier include naming an initial security analysis on a training codebase to generate a set of vulnerabilities associated with the training codebase. Wilson teaches that static analysis can be used to parallelize loops in numerical C programs. One of ordinary skill would have motivation to combine Pistoia and Wilson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 19. Pistoia and Wilson teach the computer program product of claim 18 (as mentioned above), wherein the program instructions are further executable by the processor to cause the processor to:
Pistoia further discloses:
“train, by the processor, the classifier algorithm via the machine learning to learn global effects of the feature” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 “Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of 

In reference to claim 20. Pistoia and Wilson teach the computer program product of claim 19 (as mentioned above), wherein:
Pistoia further discloses:
“the classifier algorithm is also trained against computer program methods of a different computer program” (Pistoia in at least Fig. 3, Col. 2 lines 8-53, and Col. 7 lines 39-50 “Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of vulnerabilities associated with the training codebase” and “feature set to find a feature set having of detected vulnerabilities to generate a limited set classifier based on the feature set having a highest accuracy score”. Examiner notes that given the broadest reasonable interpretation every iteration is a different computer program).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoia et al. (hereinafter Pistoia) US 8850589 B2 in view of Wilson et al. (hereinafter Wilson) “Efficient context-sensitive pointer analysis for C programs” in view of Kalman et al. (hereinafter Kalman) US 20120054724 A1.
In reference to claim 5. Pistoia and Wilson teach the system of claim 3 (as mentioned above), wherein:
Pistoia and Wilson do not explicitly disclose:
“the feature relates to a method call and is selected from a group consisting of an update to a receiver variable, a number of syntactic resolutions, an accuracy of a type inference, a 
However, Kalman discloses:
“the feature relates to a method call and is selected from a group consisting of an update to a receiver variable, a number of syntactic resolutions, an accuracy of a type inference, a complexity of a path leading to the method call, and a number of decisions influencing the method call” (Kalman in at least ¶ [0021] “Incremental static analyzer 110 preferably identifies any variables passed into such a portion via a call to the portion, any variables populated by sources that are directly accessed by instructions within the portion, and any variables returned from calls made from the portion, where the identified variables are known to be tainted. Incremental static analyzer 110 then performs static analysis given the identified tainted variables, and preferably presents the incremental static analysis results via a computer-controlled output medium, such as a computer display or printout”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Pistoia, Wilson, and Kalman. Pistoia teaches training a static security analysis classifier include naming an initial security analysis on a training codebase to generate a set of vulnerabilities associated with the training codebase. Wilson teaches that static analysis can be used to parallelize loops in numerical C programs. Kalman teaches incremental static analysis, including a change impact analyzer for identifying a changed portion of a computer software. One of ordinary skill would have motivation to combine Pistoia, Wilson, and Kalman because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126